DETAILED ACTION
Amendments submitted on April 20, 2022 for Application No. 16/885091 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed April 20, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On page 7, Applicant argues that the Claim Objections and 35 USC 101 Rejections should be removed.
Applicant’s amendments have overcome the Claim Objections and 35 USC 101 Rejections; therefore, they have been withdrawn.

II)	On pages 7-8, Applicant argues that the claim amendment has overcome the prior art rejection.
After further consider, the Examiner believes that the current prior art rejection of Adrangi in view of Lehtovirta still teaches the claimed limitations. 
Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches a UE transmitting a key request that includes the security capabilities of the UE to a V2X. As this is part of a 3GPP system, as shown in paragraph 2, for messaging between devices it is also considered to be a non-access stratum request. The key is then sent from the V2X back to the UE. Additionally, as the key being transmitted is broadcast to multiple devices it is considered as a group key. See also Adrangi, Figure 2 steps 2a.iii and 2b.iii, where the devices both receive the same key VMK. Therefore, Adrangi teaches a UE sending a key request to a V2X and then receiving a group key back from the V2X as currently claimed.
However, Adrangi does not specifically teach wherein the encryption key request is for an application layer key.
Lehtovirta, paragraphs 193, teaches using an application layer key. Lehtovirta, paragraphs 28, 53, 187, and 227, teaches using non-access stratum messages and protocols.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Lehtovirta with the teachings of Adrangi. Adrangi teaches sending a key request and receiving a key. Lehtovirta teaches an application layer key. Therefore, it would have been obvious for the invention of Adrangi to request and receive an application layer key and this would have been a simple substitution of one known key for another to yield the predictable results of requesting and receiving a key. Additionally, it also well-known that performing a function at one layer of the OSI model or performing the function at a different layer of the OSI model are obvious variations.
Therefore, the cited prior art does teach the claim limitations in question. It has been held that a publication is good for all it teaches to persons of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). A reference is good for all it teaches. In re Meinhardt, 392 F.2d 273, 280 (CCPA 1968). Finally, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).

III)	In the interview agenda dated April 27, 2022, Applicant argues that Lehtovirta “merely applies an application layer key to communications sent toward a UE, not that a UE requests an application layer key and receives a group common key”.
The Examiner disagrees and in no way concedes nor subscribes to Applicant's summarization or distillation of the art of record. It has been held "All of the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art." In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968).
The Examiner agrees that Lehtovirta does not send a key request as currently claimed; however, Lehtovirta was merely used to show that it is obvious and well-known to use an application layer key. Adrangi teaches the key request as claimed (as shown above and in Adrangi, Figures 2 and 7 and paragraphs 24-26 and 45), but does not specifically teach that the request is for an application layer key. Lehtovirta teaches the use of an application layer key (as shown above and in Lehtovirta paragraph 193). Therefore, it would have been obvious for the invention of Adrangi to request and receive an application layer key and this would have been a simple substitution of one known key for another to yield the predictable results of requesting and receiving a key. Additionally, it also well-known that performing a function at one layer of the OSI model or performing the function at a different layer of the OSI model are obvious variations.
Therefore, the cited prior art does teach the claim limitations in question. It has been held that a publication is good for all it teaches to persons of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). A reference is good for all it teaches. In re Meinhardt, 392 F.2d 273, 280 (CCPA 1968). Finally, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-9, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/192161 hereinafter referred to as Adrangi in view of Lehtovirta et al. (US 2014/0304777) hereinafter referred to as Lehtovirta.

As per claims 1, 9, 12, and 20, Adrangi discloses A method in a user equipment, the method comprising: 
transmitting an encryption key request to an application management function device or a policy control function device as part of a non-access stratum request comprising security capabilities of the user equipment, wherein the encryption key request is for a … key; and (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches transmitting a key request that includes the security capabilities of the device. As this is part of a 3GPP system, as shown in paragraph 2, for messaging between devices it is also considered to be a non-access stratum request. Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches communication between the UE and a V2X control function and a V2X key management function. The key request is sent to the V2X and the key is received from the V2X.), 
in response to transmitting the encryption key request as part of a non-access stratum response from the application management function device or the policy control function device, receiving an encryption key response comprising a group encryption key (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches receiving the encryption key. Additionally, as the key being transmitted is broadcast to multiple devices it is considered as a group key. See also Adrangi, Figure 2 steps 2a.iii and 2b.iii, where the devices both receive the same key VMK. Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches communication between the UE and a V2X control function and a V2X key management function. The key request is sent to the V2X and the key is received from the V2X.)  
However, Adrangi does not specifically teach wherein the encryption key request is for an application layer key.
Lehtovirta discloses wherein the encryption key request is for an application layer key (Lehtovirta, paragraphs 193, teaches using an application layer key. Lehtovirta, paragraphs 28, 53, 187, and 227, teaches using non-access stratum messages and protocols.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Lehtovirta with the teachings of Adrangi. Adrangi teaches sending a key request and receiving a key. Lehtovirta teaches an application layer key. Therefore, it would have been obvious for the invention of Adrangi to request and receive an application layer key and this would have been a simple substitution of one known key for another to yield the predictable results of requesting and receiving a key. Additionally, it also well-known that performing a function at one layer of the OSI model or performing the function at a different layer of the OSI model are obvious variations.

As per claims 8 and 19, Adrangi in view of Lehtovirta discloses wherein the encryption key response comprises a key identifier or an expiration time (Adrangi, Figures 2 and 7 and associated texts such as paragraphs 24-26 and 45, teaches receiving the encryption key VMK as well as the VMK ID.)  

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
WO 2020/029859 – teaches a key request for an application layer key.
CN 106131081 – teaches using an application layer key.
Kim (US 2020/0178048) – teaches providing security in the application layer.
Seetharam (US 2019/0065771) – teaches requesting and receiving an encryption key.
Li (US 2022/0058901) – teaches a device requesting an application layer key.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498